Citation Nr: 0619713	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic blood 
disorder to include thrombocytopenia.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and K. C.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
a well-grounded claim of entitlement to service connection 
for a chronic blood disorder and denied the claim.  In July 
2000, the RO reviewed the veteran's claim on the merits and 
denied service connection for a chronic blood disorder to 
include thrombocytopenia.  In September 2004, the Board 
remanded the veteran's claim to the RO for additional action.  


FINDING OF FACT

A chronic blood disorder was not manifested during active 
service or for many years thereafter.  The veteran's chronic 
thrombocytopenia has not been shown to have originated during 
active service.  


CONCLUSION OF LAW

A chronic blood disorder to include thrombocytopenia was not 
incurred in or aggravated during wartime service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
February 2001, September 2004, and March 2005, which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA evaluations.  The examination reports 
are of record.  The veteran was afforded a hearing before a 
VA hearing officer.  The hearing transcript is of record.  
The veteran requested a videoconference hearing before a 
Veterans Law Judge.  In July 2003, the veteran was scheduled 
for the requested hearing.  He failed to report for the 
hearing due to reported transportation problems.  The veteran 
requested and was granted a rescheduled videoconference 
before a Veterans Law Judge.  He failed to report for the 
rescheduled videoconference hearing.  The Court has held that 
the VA's duty to assist the veteran in the proper development 
of his case is "not always a one-way street" and the veteran 
must be prepared to cooperate with the VA's efforts to obtain 
all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  As all relevant facts have been developed to the 
extent possible, there remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial evaluation and/or an 
effective date for the claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

The veteran's service medical records make no reference to 
thrombocytopenia or any other chronic blood disorder.  At the 
veteran's April 1968 physical examination for service 
separation, the examiner identified no chronic blood disorder 
or abnormality.  

An August 28, 1997, VA treatment record states that 
diagnostic impressions of hepatitis B and drug-induced 
thrombocytopenia were advanced.  An August 29, 1997, VA 
treatment record conveys that the veteran's thrombocytopenia 
"could be related to hepatitis although [the patient] gives 
[a history of] bleeding excessively in the past."  An August 
30, 1997, VA hospital summary states that the veteran was 
diagnosed with hepatitis B and thrombocytopenia.  An October 
1997 VA treatment record states that the veteran was 
diagnosed with thrombocytopenia in August 1997.  

In his January 1999 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran indicated that he 
incurred chronic thrombocytopenia as the result of gonorrhea 
contracted during 1967 while in the Republic of Korea.  In a 
January 1999, Appeal to the Board (VA Form 9), the veteran 
clarified that he had chronic thrombocytopenia due to 
gonorrhea-related blood poisoning contracted in 1967 while in 
the Republic of Korea.  He believed that he had been 
hospitalized at a Toledo, Ohio, hospital during active 
service for blood poisoning.  

At a May 2000 hearing before a VA hearing officer, the 
veteran testified that he was not treated for a chronic blood 
disorder during active service.  He had been initially 
diagnosed with chronic thrombocytopenia in August 1997 by VA 
physicians.  The veteran and K. C., recalled that a private 
physician had stated that the veteran's chronic 
thrombocytopenia was idiopathic in nature.  

At a March 2000 VA examination for compensation purposes, the 
veteran's August 1997 diagnosis of chronic thrombocytopenia 
was noted.  A diagnostic impression of thrombocytopenia was 
advanced.  

At a May 2002 VA examination for compensation purposes, the 
veteran's August 1997 diagnosis of chronic thrombocytopenia 
was noted.  The VA examiner commented that he was "unable to 
determine whether or not his thrombocytopenia is related to 
military service."  

A May 2005 VA evaluation notes that the veteran's claims file 
including his service medical records had been reviewed.  The 
VA examiner commented that "there is nothing in the 
veteran's history or military service record that provides a 
basis for linking his thrombocytopenia to" his period of 
active service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Chronic thrombocytopenia was initially diagnosed in 
August 1997, some 19 years after service separation.  The 
lapse in time between active service and the first diagnosis 
of chronic thrombocytopenia also weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  No competent medical 
professional has established an etiological relationship 
between the claimed disorder and active service.  Indeed, the 
May 2005 VA evaluation expressly negates the existence of 
such a relationship.  

The veteran advances on appeal that he incurred chronic 
thrombocytopenia as the result of an inservice episode of 
gonorrhea and associated blood poisoning.  The veteran's 
claim is supported solely by his own testimony and written 
statements.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the existence or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any competent medical evidence of 
the onset of the claimed disorder during active service or 
that it otherwise originated during active service, a long 
delay between service and the first diagnosis, and competent 
medical evidence that there is no such relationship, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of service connection for a chronic blood 
disorder to include thrombocytopenia.  


ORDER

Service connection for a chronic blood disorder to include 
thrombocytopenia is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


